 Case 2:19-cv-12577-GAD-APP ECF No. 7, PageID.93 Filed 11/15/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF MICHIGAN

                           SOUTHERN DIVISION

JESSICA LEPINE,
                                           Case No.: 2:19-CV-12577-GAD-APP
              Plaintiff,
                                           Hon. Gershwin A. Drain
v.                                         Magistrate Judge Anthony P. Patti
PAUL ROSENBAUM, MAUREEN
ROSENBAUM, SWR ASSET
HOLDING COMPANY, LLC, and
SWR, INC.,

             Defendants.

Collin H. Nyeholt (P74132)               Matthew A. Levin (P52884)
Law Office of Casey D. Conklin PLC       Markowitz Herbold
4084 Okemos Road, Suite B                1455 SW Broadway, Suite 1900
Okemos, MI 48864                         Portland, OR 97201
(517) 522-2550                           (503) 295-3085
collin@caseydconklin.com                 MattLevin@MarkowitzHerbold.com
Attorney for Plaintiff                   Attorney for Defendants


               CORPORATE DISCLOSURE STATEMENT

     Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, defendant




Page 1 - CORPORATE DISCLOSURE STATEMENT
 Case 2:19-cv-12577-GAD-APP ECF No. 7, PageID.94 Filed 11/15/19 Page 2 of 3




SWR, Inc. states that it has no parent company and no publicly held corporation

owns more than 10% of its stock.

         Date: November 15, 2019.

                                MARKOWITZ HERBOLD PC


                                By: s/ Matthew A. Levin
                                    Matthew Levin (P52884)
                                    Markowitz Herbold PC
                                    1455 SW Broadway, Suite 1900
                                    Portland, OR 97201
                                    (503) 295-3085
                                    MattLevin@MarkowitzHerbold.com
                                    P52884
926454




Page 2 - CORPORATE DISCLOSURE STATEMENT
 Case 2:19-cv-12577-GAD-APP ECF No. 7, PageID.95 Filed 11/15/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

     The undersigned certifies that on November 15, 2019, the foregoing
Corporate Disclosure Statement was served on all parties to this action via
CM/ECF Notification.

      Date: November 15, 2019.               s/ Matthew A. Levin
                                             Matthew A. Levin (P52884)
                                             Attorney for Defendants




CERTIFICATE OF SERVICE
